Citation Nr: 1231822	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  01-03 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a total right knee replacement.


REPRESENTATION

Appellant represented by:  Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The appellant served on active duty from July 1951 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was previously before the Board in April 2009 at which time the Board noted that the issue had not been perfected for appellate review.  That is, the Board noted that the appellant had initiated an appeal of the issue by filing a notice of disagreement, but the RO did not thereafter issue the appellant a statement of the case.  Accordingly, the matter was remanded for the issuance of a statement of the case and opportunity for the appellant to perfect the appeal by filing a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.302; Manlincon v. West, 12 Vet. App. 238 (1999).  The matter was again before the Board in January 2010 at which time it was remanded to the RO for the review of additional evidence and to obtain outstanding VA medical records.  The Board also remanded the issue in May 2012 in order to afford the Veteran a new VA examination.  These remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A total right knee replacement was not manifest during the Veteran's active service or within one year of service discharge; is not shown to have developed as a result of an established injury or disease during active service; and is not the result of, proximately due to, or aggravated by a service-connected disability.



CONCLUSION OF LAW

A right total knee replacement was not incurred in or aggravated by military service, may not be presumed to be and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in August 2007, which was prior to the February 2008 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The August 2007 letter noted above, as well as a May 2009 letter, informed the appellant of what was necessary to substantiate his claim for service connection for a total right knee replacement, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  In regard to the claims presently on appeal, the Veteran was provided with the degree of disability and effective date of disability elements in the August 2007 letter. 

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including VA outpatient records and identified private medical records.  The appellant was also afforded the opportunity to request a Board hearing, but did not request such a hearing.  

With respect to VA examinations, the Veteran underwent a VA examination with respect to his total right knee replacement service connection claim in June 2012.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that the June 2012 examination report is adequate with respect to the claim for service connection for right total knee replacement.  That is, the Board finds that the VA examination report in this case is adequate, as it is predicated on a review of the Veteran's claims file and all pertinent evidence of record and on an adequate physical examination; and includes a nexus opinion.  Thus, there is adequate medical evidence of record to make a determination in this case.  Id.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

Service treatment records are devoid of complaints or treatment regarding the Veteran's right knee, and show a normal clinical evaluation of the lower extremities at his retirement examination in May 1971.

In an October 1971 rating decision, the RO granted service connection for spondylolysis L5-S1.  

The Veteran reported at a June 2000 VA podiatry clinic record that he had pain in the third submetetarsal head area of the left foot which caused him to limp and which caused knee and low back pain.

Private medical records from Wellmed document knee pain in November 2006.  They also show that the Veteran was found by magnetic resonance imaging (MRI) in November 2006 to have meniscus knee tear acute medical NOS, right knee, and underwent arthroscopy of the knee in December 2006.  

In June 2007, the Veteran filed a claim for service connection for a right total knee replacement which he asserted was due to his service-connected back disability.

Medical records show that the Veteran underwent a total right knee arthroplasty in July 2007 due to degenerative joint disease in the right knee.  

In a statement dated in August 2007, the Veteran said that his doctor from Wellmed, Dr. Porter, sent him to an orthopedic specialist, Dr. Fox, who tried cortisone shots and "supartz" shots in his right knee, but without success.  He said that after undergoing a MRI of the right knee, he was informed that he needed a total right knee arthroplasty.  

On file are private physical therapy records from Select Physical Therapy showing treatment for the Veteran's right knee in October 2007 and November 2007.  

At a VA orthopedic examination in December 2007, the Veteran complained of continued loss of motion in his right knee along with stiffness and pain.  He was noted to be using a cane because of his right knee disability and a walker and Rollator because of his knee and back.  The examiner opined that the Veteran's current right knee disability was not a result of or caused by his service-connected lumbar spine disability.  He said he searched the Veteran's records for any issues of a right knee disability prior to his surgery, but could find none and no casual or "causes" relationship between his right knee and his lumbar spine were noted anywhere in his service medical records or claims folder.

The Veteran reported at a VA outpatient clinic in May 2009 that he had chronic right knee pain that was aggravated by walking.  He was also noted to have had a total right knee replacement 18 months earlier and used a cane.  He reported right knee stiffness at a July 2009 VA outpatient clinic, but denied pain.

At an August 2009 VA examination, the examiner relayed the Veteran's belief that his left foot disability was related to his lumbar disorder and that his lumbar disorder was the cause of his right knee problem.  After examining the Veteran and reviewing his claims file, the examiner negated a link between the Veteran's left foot disability and lumbar disability.  In so doing, he explained that the Veteran had no history of gait changes that could be clearly attributed to his lumbar disorder which could possibly allow for a correlation of the left foot disability to his lumbar spine disorder.  He further opined that the Veteran clearly had a right knee disorder which was severe enough to warrant total knee replacement.  He said that the knee surgery caused an antalgic gait for which the Veteran presently was using a cane.  He further opined that it seemed logical that the Veteran's right lower extremity had incurred increased stress, as was suggested by the need for right sided total knee replacement.  

In an addendum opinion in September 2009, the August 2009 VA examiner opined that the Veteran's claimed foot disorder began many years after service and as per the opinions stated in the original report, was not due to his lumbar disorder, nor could it be related to any other etiology that was related to service, as determined by the Veteran's oral history as well as a careful review of his claims folder and electronic VA records.  

Private treatment records from Wellmed in 2009 show that the Veteran underwent surgery for a left hip fracture in September 2009.  

In May 2010, the Veteran underwent a VA examination for his service-connected left foot disability.  The Veteran complained of pain at the level of the left medial malleolus in recent years.  The Veteran was noted to have a limb length inequality with the left leg being longer than the right.  This was noted to most probably be related to the disorder after right knee total arthroplasty with arthritis at the level of the left hip and left knee, which in and of itself should be considered directly and causally related to the Veteran's moderate pes planovalgus left foot and the corresponding left foot tibialis posterior tendinitis.  The examiner reported that these particular disorders did not appear to relate in any way to the Veteran's history of service and his mild right foot pes planus would be considered the Veteran's more hereditary foot type, not advanced by service beyond normal life progression.  

At a VA spine examination in July 2010, the Veteran attributed his unsteadiness, in part, to a recent left hip fracture and recent total right knee arthroplasty.  He reportedly complained more about his left hip and right knee than his low back and left lower radiculopathy.  He said he used a cane primarily for the left hip and right knee and was noted to have an antalgic gait on the left.

In a statement dated in June 2011, the Veteran said that he was unable to stand very long without pain.  He said his low back was painful and he had to take pain pills three to four times a day.  He added that he underwent right knee surgery in July 2007 and subsequently has only 30 percent range of motion and was unable to walk normally.  He added that he used a cane. 

In a rating decision in December 2011, the RO granted service connection for chronic painful hyperkeratotic lesions beneath the left second and third metatarsal head (claimed as left foot disability), on a direct service connection basis.

On file is a January 2012 "To whom it may concern" letter from a registered nurse practitioner at Wellmed who relayed that the Veteran was requesting consideration that his knee pain be recognized as a service-related disability.  The nurse practitioner noted that the Veteran had undergone a total knee replacement in "2006" due to arthritis and relayed the Veteran's contention that his knee pain was aggravated at that time due to his service-connected back disability.  The nurse practitioner went on to state that the Veteran's "back pain due to this condition has been ongoing and his knee pain has recurred."   

In June 2012, the Veteran was afforded a VA orthopedic examination in order to determine the etiology of his present right knee disability.  The examiner noted that the Veteran was a "difficult historian" because he combined all of his problems into low back pain, and right leg and right foot pain, and the dorsum of his left foot.  He noted that the Veteran reported that he had an injury to his right knee from his back and his foot over a period of time which began seven or eight years earlier.  The examiner also relayed the Veteran's report that following his total right knee replacement he was worse with more right knee pain and less motion and complained of constant discomfort in the right knee.  After examining the Veteran and reviewing his claims file, the examiner diagnosed the Veteran as having osteoarthritis of the right knee (bilaterally).  He opined that this was less likely as not (less than a 50-50 probability) caused by or aggravated by the Veteran's service-connected lumbar spine problem.  He said the Veteran's problem was age-related degeneration of the knee.  He noted that the Veteran had been gainfully employed for 22 years (from 1971 to the age of 62), and there was no record of a request for an increase in his back disability until 2000 (age 69).  He said his review of the medial literature on the PubMed database did not indicate that the spine problems could be related to problems in another area such as a joint, in the absence of a generalized inflammatory disorder such as gout, spondyloarthropathy, or rheumatoid arthritis.  He said that even in such a situation, the cause would be the original disease, not the other joint or spine.  He remarked that no such diagnosis was present in this case.  He concluded by stating that the Veteran's contention that because he has pain in the back, knee and left foot that they are all connected has "no medical basis."

With respect to the left foot disability, the examiner opined that it was less likely as not directly service connected.  He stated that the Veteran's history or contention as to why his right knee was aggravated or secondary to his left foot was "nebulous" and "has no basis in medical fact."  He said the Veteran's diagnosis was metarsalgia of the left foot with minor callus formation over the second and third metatarsal heads.  He explained that these areas were nontender on examination and he did not present with an antalgic limp.  He added that review of the medical literature on PubMed database did not indicate that problems in the foot can be related to problems in another joint in the absence of a generalized inflammatory disorder such as gout, spondyloarthropathy, or rheumatoid arthritis.  He said there was no such diagnosis in this case.  He said that even in such a situation, the cause was the original disease, not the other joint.  


III.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected disorder prior to the aggravation.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

IV.  Discussion

The Board notes initially that the Veteran is not claiming nor does the evidence show that his claimed total right knee replacement is due to service in combat; therefore, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

The Veteran's service treatment records are devoid of any complaints or treatment for right knee problems.  The Veteran does not dispute this; rather, he asserts that his right knee disability was incurred after he left service and is a secondary disorder related to his service-connected lumbar spondylosis, degenerative disc disease, spondylolisthesis at L5-S1, and intervertebral disc syndrome and/or his service-connected chronic painful hyperkeratotic lesions beneath the left second and third metatarsal head.  

The earliest medical evidence showing right knee problems is in November 2006 when the Veteran was seen at Wellmed for knee pain.  Testing at that time, i.e., a right knee MRI, revealed a right knee meniscus tear, and in December 2006 the Veteran underwent right knee arthroscopy.  Records from Wellmed show that not long thereafter, in December 2006, the Veteran underwent total right knee arthroplasty due to arthritis.  

In light of the fact that notations of right knee problems were years after service, over thirty years to be more precise, the law as it applies to presumptive disabilities, including arthritis, is not applicable.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the law regarding service connection based on a chronic right knee disability since service is not applicable.  See 38 C.F.R. § 3.303(b).  Similarly, service connection based on continuity of symptomatology is not warranted for this disability.  Id.  Although the Veteran is certainly competent to report on his right knee symptomatology, see Layno v. Brown, 6 Vet. App. 465 (1994) (explaining that "lay testimony is competent so long as it remains centered upon matters within the knowledge and personal observations of the witness"), he does not contend nor does the evidence show that he has had continuous right knee symptomatology since service.  Rather, as noted above, the Veteran asserts that his right knee problems are the result of his service connected back and left foot disabilities.

Similarly, as to 3.303(d), there is no evidence, including statements by the Veteran, that relate his post-service total right knee replacement to service.  In fact, there is the November 2012 VA examiner's opinion that the Veteran's osteoarthritis of the knees was "less likely as not" directly service connected.

Inasmuch as the essential elements of this claim for service connection for a total right knee replacement on a direct basis have not been established, i.e., (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability, the weight of evidence is against the claim and it must be denied.  Shedden v. Principi, 381 F/ 3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application.

Notwithstanding the above finding regarding service connection on a direct basis, the main theory of the Veteran's claim is that his total right knee replacement is secondary to his service-connected back and/or left foot disability.  See 38 C.F.R. § 3.310.  In developing this aspect of the claim, the Veteran was afforded a VA examination in December 2007 and in June 2012 for the purpose of addressing the secondary issue.  These opinions weigh against the Veteran's claim both on a proximate basis and by aggravation.  As far as the Veteran's service connected back disability, the December 2007 VA examiner opined that the Veteran's current right knee disorder was not the result of or caused by his service-connected lumbar disorder.  He came to this conclusion after examining the Veteran and reviewing his service treatment records and claims folders.  In this regard, he said he searched the Veteran's records for any issues of a right knee disorder prior to surgery, but could find none and no causal or "causes" relationship between the Veteran's right knee and lumbar spine anywhere in his service medical records or claims folder.  There is also the opinion of the June 2012 VA examiner who, after examining the Veteran and reviewing his claims file, opined that osteoarthritis of the right knee was less likely as not (less than a 50-50 probability) caused by or aggravated by the Veteran's service-connected lumbar spine problem.  He said the Veteran's problem was age-related degeneration of the knee.  He noted that the Veteran had been gainfully employed for 22 years (from 1971 to the age of 62), and there was no record of a request for an increase in his back disability until 2000 (age 69).  He said review of the medial literature on the PubMed database did not indicate that the spine problems could be related to problems in another area such as a joint, in the absence of a generalized inflammatory disorder such as gout, spondyloarthropathy, or rheumatoid arthritis.  He said that even in such a situation, the cause would be the original disease, not the other joint or spine.  He remarked that no such diagnosis was present in this case.  He concluded by stating that the Veteran's contention that because he has pain in the back, knee and left foot that they are all connected has "no medical basis."  

Similarly, with respect to the Veteran's service-connected left foot disability, the examiner reported that the Veteran's history or contention as to why his right knee was aggravated or secondary to his left foot was "nebulous" and "has no basis in medical fact."  He explained that the Veteran's diagnoses was metatarsalgia of the left foot with minor callus formation over the second and third metatarsal heads and that these areas were nontender on examination and the Veteran did not present with an antalgic limp.  He added that review of the medical literature on PubMed database did not indicate that problems in the foot can be related to problems in another joint in the absence of a generalized inflammatory disorder such as gout, spondyloarthropathy, or rheumatoid arthritis.  He said there was no such diagnosis in this case.  He said that even in such a situation, the cause was the original disease, not the other joint.  

In rendering the above opinions, the November 2012 VA examiner included specific reference to the pertinent evidence in the claims folder as well as physical findings.  He also provided a clear rationale for the opinions rendered and made specific reference to the appellant's contentions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (delineating "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").

Although consideration has been given to the statement from a nurse practitioner in January 2012 who relayed the Veteran's contention that his knee pain was aggravated in 2006 due to his service-connected disability of lumbar spondylosis, degenerative disc disease and spondylolisthesis of L5-S and intervertebral disc syndrome, it appears that he is simply relaying what the Veteran told him as opposed to offering a medical nexus opinion of his own.  Moreover, to the extent that his statement can be construed as relating the Veteran's right knee pain at the time of his total knee replacement in 2006 to his back disability by aggravation, it does not include any rational or citation to any medical findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a mere conclusion by a medical doctor is insufficient to make an informed decision as to what weight to assign the doctor's opinion).  This report is therefore not afforded sufficient probative value to warrant a grant of the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Madden v. Gober, 125 F.3 1477, 1481 (Fed. Cir. 1997) (finding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. 

In regard to the appellant's contentions both at the December 2007 and June 2012 VA examinations and in his statements of record concerning his belief that his right total knee replacement is due to his service-connected back and left foot disabilities, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology.  In this regard, the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's contentions as to the underlying cause of his right knee osteoarthritis and total right knee replacement involves an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F. 3d 1372. 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1,6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a disorder capable of lay diagnosis); Jandreau, 492 F. 3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Certainly, the Board finds that the Veteran's lay theory does not outweigh the expertise of the December 2007 and June 2012 VA examiners who negate a nexus on a secondary basis both on a proximate basis (see December 2007 and June 2012 examination reports) and by aggravation (see June 2012 examination report).  This is especially so when considering that the June 2012 VA examiner specifically commented on the Veteran's assertions by stating that they were "nebulous."  Moreover, he cited to medical literature in finding that the Veteran's contentions had "no medical basis."  Clemons v. Shinseki, 23 Vet. App. 1,6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007). 

After carefully reviewing the record in its entirety, the Board finds that the most probative evidence establishes that the Veteran's right knee osteoarthritis was not present during his active service or for many years thereafter, nor is it or his total right knee replacement causally related to his active service, or related to or aggravated by a service-connected disability, including his back and/or left foot disabilities.  For the reasons discussed above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right total knee replacement is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


